 

Case: 3:20-cr-00038-WHR Doc #: 42 Filed: 09/17/20 Page: 1 of 1 PAGEID #: 113

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA, : CASE NO. 3:20-CR-38 (WHR)
Vv. : ORDER
STEVEN THOMPSON,
Defendant.

IT IS HEREBY ORDERED THAT, pursuant to Rule 48(a) of the Federal Rules of
Criminal Procedure and the request of the United States Attorney for the Southern District of

Ohio, that this case be dismissed.

DATE: F-!7-3O

(Nye

HON. WALTER H. RICE
UNITED STATES DISTRICT COURT JUDGE
